The Supreme Court properly granted those branches of the defendants’ motion pursuant to CPLR 3211 which were to dismiss the first and fourth causes of action to recover damages for breach of an employment contract and fraud, respectively, insofar as asserted against the defendant Votation.com. Inc. (see CPLR 3211; Tiffany at Westbury Condominium v Marelli Dev. Corp., 40 AD3d 1073, 1076-1077 [2007]; Schenkman v New York Coll. of Health Professionals, 29 AD3d 671, 672 [2006]). Furthermore, the complaint was properly dismissed insofar as asserted against the defendants Osan Limited and Charles Smith (see Matter of Morris v New York State Dept. of Taxation & Fin., 82 NY2d 135, 140-141 [1993]).
The plaintiff’s remaining contentions are without merit. Rivera, J.P., Ritter, Garni and Leventhal, JJ., concur.